     Case 3:20-cv-00105-RDM-CA Document 26 Filed 04/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALI SEYYIDI,                                      Civil No. 3:20-cv-105

               Petitioner                         (Judge Mariani)

      V.


WARDEN CRAIG A. LOWE,

               Respondent

                                ~         ORDER
      AND NOW, this ~            ~ of April, 2021 , upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the accompanying Memorandum, IT

IS HEREBY ORDERED THAT:

      1.       The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2.       The remaining pending motions (Docs . 21, 23) are DISMISSED as moot.

      3.       The Clerk of Court is directed to CLOSE this case.
